Citation Nr: 0823437	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypogammaglobulinemia, 
claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to June 1984.  

This matter comes before the Board of Veterans' Appeals from 
an April 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's active military service included service in 
the Republic of Vietnam during the Vietnam era.  

2.  The first indication in the evidence of record of a 
diagnosis of hypogammaglobulinemia was in March 1999.  

3.  The competent and probative medical evidence of record 
raises a reasonable doubt as to whether the veteran's 
hypogammaglobulinemia is etiologically related to active 
military service, including exposure to herbicides therein.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that his current hypogammaglobulinemia was incurred 
as a result of exposure to herbicides during military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007). 

Given the fully favorable decision herein, discussed below, 
the Board finds that any problem with regard to the timing or 
content of VCAA notice and assistance is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

The veteran has asserted that he was exposed to the herbicide 
Agent Orange in service, and that such exposure caused his 
current diagnosis of hypogammaglobulinemia.  


In general, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
during active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to the herbicide 
Agent Orange, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam between 
January 1962 and May 1975 shall be presumed to have been 
exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between herbicide exposure and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  This is consistent with the report by the 
National Academy of Sciences (NAS) on herbicides used in 
Vietnam, Veterans and Agent Orange, Update 2002, which was 
discussed in detail by the Secretary in 68 Fed. Reg. 27,630-
41 (May 20, 2003).  Furthermore, in addition to the studies 
specifically discussed in that report, the conclusions of the 
NAS also represent the culmination of a review of numerous 
extensive studies that have been conducted over many years 
into the effects of herbicide exposure.  See Notice, 59 Fed. 
Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-449, and 61 
Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 
(Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 
2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).

Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In 
addition, the Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection for a non-presumptive disease, with proof 
of actual direct causation by service.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, supra, 
at 160-61.

In this case, the evidence of record indicates that the 
veteran served two tours of duty in the Republic of Vietnam, 
from October 1966 to December 1967 and from June 1969 to 
April 1970.  The veteran has asserted that he was exposed to 
the herbicide Agent Orange which had been sprayed on 
vegetation during his service in Vietnam, and there is no 
affirmative evidence of record showing that he was not 
exposed to herbicides in service; therefore, his exposure to 
herbicides is presumed.  

The Board notes, however, that the veteran has not been 
diagnosed with any of the disabilities for which presumptive 
connection is available based upon herbicide exposure.  The 
competent and probative evidence of shows the veteran has a 
current diagnosis of functional hypogammaglobulinemia, which 
is an antibody immunodeficiency.  See private medical records 
from J.G.M., M.D., dated from 1999 to 2004; see also 
Dorland's Illustrated Medical Dictionary 806 (24th ed. 1994).  
However, as noted, the Secretary of Veterans Affairs has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted, which includes hypogammaglobulinemia 
and all other immune deficiencies.  Therefore, service 
connection is not warranted on a presumptive basis under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given the 
veteran's specific diagnosis.

The Board has also considered whether the veteran's claim can 
be granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
In this regard, the Board notes that the medical evidence of 
record is inconsistent as to whether the veteran's 
hypogammaglobulinemia is directly related to his military 
service, to include specifically his in-service herbicide 
exposure.  

In June 2004, the veteran's private physician, R.M.R., M.D., 
submitted a written statement in which he detailed the 
veteran's medical history, including his recurring bouts of 
pneumonia and sinusitis since service.  Dr. RMR noted that 
Dr. J.G.M., an immunologist, determined the veteran fit the 
criteria of a functional antibody immunodeficiency and 
started him on a trial of immunoglobulin replacement therapy.  
As to the etiology of the veteran's hypogammaglobulinemia, 
Dr. RMR opined that the veteran's immune deficiency was 
caused by his in-service contact with the chemical Agent 
Orange.  In making this determination, Dr. RMR stated that he 
could find no other reason for the veteran's deficiency and 
also provided research which indicates that the effect of 
Agent Orange suppresses the immune system and may not be 
manifested for many years.  Dr. RMR stated that the research 
shows that suppressed immunoglobulin G (IgG) levels result in 
recurrent pneumonia and bronchitis and also noted that one of 
the articles provided documents a significant decrease in IgG 
levels in humans who were exposed to Agent Orange.  As such, 
Dr. RMR stated that, after evaluating all of the data and 
studies, he concludes that the veteran has 
hypogammaglobulinemia because of his exposure to Agent Orange 
while serving in Vietnam.  

In August 2004, the veteran was afforded a VA examination in 
order to determine whether his current diagnosis of 
hypogammaglobulinemia is related to service.  The August 2004 
VA examiner examined the veteran, reviewed the claims file, 
and performed an Internet search on hypogammaglobulinemia.  
The examiner noted that numerous causes were listed for 
hypogammaglobulinemia, including medications and viruses; 
however, he stated that the articles he reviewed did not list 
exposure to herbicides as a possible cause.  As a result, the 
August 2004 VA examiner professed an inability to resolve the 
issue without resorting to mere speculation.  

In April 2007, the Board requested an advisory medical 
opinion from an immunologist as to whether 
hypogammaglobulinemia can be a consequence of exposure to the 
herbicide Agent Orange.  In May 2007, M.C., M.D., reviewed 
the veteran's clinical record and noted the evidence supports 
the conclusion that the veteran has chronic acquired 
gammaglobulin deficiency (IgG2 subclass).  Dr. MC noted that 
there are no human studies available to directly answer the 
question at issue, but he stated there are multiple studies 
in mice which demonstrate that dioxin, a contaminant in Agent 
Orange, decreases the level of immune globin forming cells, 
which is likely to lead to hypogammaglobulinemia.  Dr. MC 
again noted that there is no direct evidence to support this 
finding in human beings but stated, nonetheless, that it is 
as likely as not that the veteran's acquired 
hypogammaglobulinemia is related to Agent Orange exposure 
than to another postulated exposure.  

Having weighed the evidence both in support of and against 
the claim, the Board concludes that the preponderance of 
evidence is not against finding in favor of the veteran.  In 
this regard, the evidentiary record contains two competent 
medical opinions which indicate a likely relationship between 
the veteran's hypogammaglobulinemia and in-service herbicide 
exposure.  The Board finds that the medical opinions provided 
by Drs. RMR and MC, in June 2004 and May 2007, respectively, 
are probative as to the etiology of the veteran's 
hypogammaglobulinemia, because their opinions are based upon 
a review of the veteran's claims file, in addition to medical 
research or literature which establishes a potential 
association between immune deficiency and herbicide exposure.  

Although the medical evidence of record is not completely 
conclusive as to the etiological relationship between 
hypogammaglobulinemia and herbicide exposure, the Board finds 
that the competent and probative evidence of record raises a 
reasonable doubt as to whether the veteran's current 
diagnosis of hypogammaglobulinemia is directly related to his 
in-service herbicide exposure.  

For the veteran to be successful in his claim, he does not 
have to prove his case by a preponderance (i.e., a majority) 
of the evidence.  He needs to show only that the evidence is 
in relative equipoise (i.e., evenly balanced) as to whether 
his current disability had its onset in, or as a result of, 
service.  Here, we believe that standard has been met, and 
all reasonable doubt is resolved in favor of the veteran.  
Therefore, without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for hypogammaglobulinemia, as 
secondary to herbicide exposure, is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for hypogammaglobulinemia, 
claimed as due to exposure to herbicides, is granted.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


